Title: To George Washington from William Heath, 3 May 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, May 3. 1781.
                        
                        The daily arrival of recruits from the eastward has so filled the barracks that more cannot be received into
                            them without crowding them so close as to endanger their health. We have no expedient, but that of putting one regiment or
                            part of a regiment from each of the brigades in the garrison into tents—I fear it is too early to take the step; but do
                            not see how it can be avoided. I have directed the Garrison Quarter master to obtain straw if possible—If this can be
                            done, the men may escape injury.
                        That part of the detachment under the command of Major-general the Marquis de la Fayette, who belong to the
                            Massachusetts line are undoubtedly in great want of money, and will wish to receive the same relief that the other troops
                            of their line do here. I would therefore request that Colonel Tupper may take on with him four months pay from the
                            Massachusetts money for the troops belonging to that line, to be paid them on account—the money to be paid and receipted
                            for in such way and manner as the Paymaster-general shall think most eligible, with your approbation for the future
                            settlement of the Paymaster accounts. I have the honor to be With the highest respect Your Excellency’s Most obedient
                            servant
                        
                            W. Heath
                        
                    